Case 1:21-cv-01060-UNA Document 1-7 Filed 07/23/21 Page 1 of 1 PageID #: 208




               TRANSMITTAL SHEET TO U.S. DISTRICT COURT FOR THE
                           DISTRICT OF DELAWARE

         TRANSMITTAL OF OBJECTION TO PROPOSED FINDINGS OF FACT AND
               CONCLUSIONS OF LAW PURSUANT TO F.R.B.P. 9033(a)


Bankruptcy Case No.: 12-11564                Adversary Case No. (if applicable): 14-50971


Cause of Transmittal: Objection to Bankruptcy Court's Opinion & Order of 5/4/2021 Summary Judgment
                      Opinion & Order (FRBP 9033)



Docket No. of Proposed Findings of Fact: 563 & 564
Docket No. of Objection to Proposed Findings of Fact: 566


Docket No. and Title of any additional documents relating to transmittal:
Docket No: 574 Response, 576 Reply, 579 Judgment, 600 Notice/Completion of Briefing




Name of Movant: Defendants Yucaipa American Alliance Fund I, L.P. and Yucaipa American Alliance
                (Parallel) Fund I, L.P.
                                               Laura Davis Jones (DE Bar No. 2436)
Name of Movant’s Counsel (if represented):     David M. Bertenthal (CA Bar No. 167624) Peter J. Keane
                                               (DE Bar No. 5503)
                                               919 N. Market Street, 17th Floor
                                               P.O. Box 8705
                                               Wilmington, DE 19899-8705 (Courier 19801) Telephone:
                                               (302) 652-4100
                                               Fax: (302) 652-4400
                                               Email: ljones@pszjlaw.com
Deputy Clerk Transmitting: Bonnie Anemone

1RWHV
